Citation Nr: 1416220	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, claimed as Achilles tendinitis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative spurring of the left wrist.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1976 to March 1977, and from October 1977 to April 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board notes that the Veteran's testimony at the 2014 hearing as well as VA treatment notes indicate that she may have disabilities of the left elbow and shoulder that are secondary to her service-connected wrist disability.  The RO sent a letter to the Veteran in October 2013 asking her to complete a VA Form 21-526 for any secondary service connection claims she wished to file.  It does not appear that she has submitted the requested form yet.  These issues are not before the Board.     

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  Bilateral Achilles tendinitis began during active service and has been unremitting since separation.

2.  Throughout the initial rating period on appeal, the Veteran's left wrist disability has manifested dorsiflexion to no worse than 50 degrees and palmar flexion to no worse than 50 degrees, even with pain and after repetition; no ankylosis of the wrist or individual digits; and no limitation of motion of the individual digits.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral Achilles tendinitis have been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative spurring of the left wrist have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Achilles Tendinitis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

In this case, the Veteran is seeking entitlement to service connection for a bilateral foot disability, claimed as Achilles tendinitis.  Specifically, she avers that the condition began during active service when she was required to wear boots that were too big and bowed against her ankles.

Her service treatment records show that she was diagnosed with Achilles tendinitis during active service.  In October 1976, she sought treatment for bilateral swollen ankles of three days' duration.  She was diagnosed with Achilles tendinitis.  In November 1976, it was noted that the condition was resolving.  In April 1977, she again sought treatment for pain in the right Achilles tendon.  Her January 1977 and March 1979 separation examination reports are negative for any mention of Achilles tendinitis or any other ankle problem.

Following separation from service, private medical records show treatment for right-sided Achilles tendinitis in August 1989.  The treatment note indicates a history of bilateral Achilles tendinitis in the past.  She again sought treatment for and was diagnosed with recurrent Achilles tendinitis in January 1990, at which time it was noted that she had experienced similar symptoms in the past, but that they were more persistent at the present time.    

There are no further post-service treatment records related specifically to treatment of Achilles tendinitis.  However, the Veteran injured her right foot in January 2008, and treatment records related to that injury include a March 2012 x-ray study that revealed small distal Achilles enthesopathy on the right side.  

In addition, at the January 2014 Board hearing, the Veteran testified that, although she has had Achilles pain since active service, her medical records did not reflect continuity of symptoms since service because she had learned to manage her pain by wearing special shoes and avoiding activities which would exacerbate the Achilles disability.  Moreover, she stated that she had not sought medical treatment because she did not have health insurance for many years.  

This latter statement is fully corroborated in a 2005 VA treatment note which indicates she was establishing care at the VA facility after not seeing a doctor for many years due to lack of health insurance.  

The Veteran was afforded a VA examination in August 2013.  The VA examiner opined that the in-service Achilles tendinitis had resolved, and thus, there was no current disability of the feet.  

Despite the negative VA opinion of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has a current disability of the feet (recurrent bilateral Achilles tendinitis) that had its onset during active service.  

Notably, the Veteran's service treatment records reflect a diagnosis of Achilles tendinitis on two separate occasions.  Moreover, post-service records from 1988 and 1990 show a diagnosis of recurrent bilateral Achilles tendinitis and suggest that the Veteran had a history of similar symptoms.  

Further, the Veteran has been consistent in stating that her Achilles tendinitis began during active service and continued after separation.  The Board finds her explanation as to why there is no documentation of treatment or symptoms for many years following service separation to be credible.  

In addition, the Veteran is competent to testify as to the onset of her Achilles tendinitis, as well as to the presence of current pain, as symptoms of Achilles tendinitis (such as pain) are observable by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Veteran is credible, and there is no conflicting evidence regarding the history of onset of the disability.  

The Board acknowledges that the 2013 VA examiner found no objective evidence of current Achilles tendinitis on physical examination.  However, the nature and extent of this problem is not before the Board this time.  Even if this problem is noncompensable at this time, it does not provide a basis to deny this claim.  In essence, the only two questions before the Board are whether the Veteran has a current problem/disability and whether that disability has been caused by active service.  Regarding each question, we must give the Veteran the benefit of the doubt.   

In summary, based on the service treatment records that show a diagnosis of and treatment for bilateral Achilles tendinitis and the Veteran's competent and credible statements regarding unremitting symptoms of Achilles tendinitis since active service, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral Achilles tendinitis are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The nature and extent of this disability is not before the Board at this time.

Higher Initial Disability Rating for Left Wrist Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection was granted for degenerative spurring of the left wrist in the October 2010 rating decision that is the subject of this appeal.  An initial noncompensable, or zero percent, disability rating was assigned.  However, in a September 2013 Supplemental Statement of the Case, the RO assigned a higher 10 percent initial disability rating, effective from June 11, 2010, the date the initial claim for service connection was received.  

The Veteran contends that she is entitled to a higher initial disability rating for her left wrist disability based on symptoms including inability to turn her wrist, lack of grip strength, inability to hold a pen for more than a few minutes due to hand cramping, inability to turn the steering wheel with her left hand, inability to scrub dishes with her left hand, and inability to carry anything with her left hand.  The Veteran is left-handed.  

The Veteran's left wrist disability has been evaluated under Diagnostic Codes 5010 and 5215, both found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5010 addresses arthritis due to trauma, substantiated by x-ray findings, and is to be rated as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5215, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated as 10 percent disabling for the major and minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated as 10 percent disabling for the major and minor wrist.  38 C.F.R. § 4.71a.

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71a.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for the service-connected left wrist disability for the entire initial rating period on appeal, even with consideration of additional limitations of motion and function due to pain and other limiting factors.  

Turning to the evidence relevant to the initial rating period on appeal, the Veteran was afforded a VA examination in August 2010.  On physical examination, the wrist appeared to be normal in size and shape.  There was no palpable tenderness or fluid.  Dorsiflexion was from 0 to 70 degrees, and palmar flexion was from 0 to 80 degrees.  Radial deviation was from 0 to 20 degrees.  Ulnar deviation was from 0 to 45 degrees.  Range of motion did not change after four repetitions.  The VA examiner also noted no pain, weakness, fatigue, or lack of endurance.  The Veteran did not report any flare-ups of pain.  An x-ray study showed old distal radial and ulnar styloid fractures and moderate degenerative spurring of the distal radioulnar joint.  The VA examiner concluded that examination was normal and that no functional impairment was elicited, providing some evidence against this claim of high probative weight.  

VA treatment notes from August 2010 indicate the Veteran reported decreased mobility and grip strength of the left wrist, with difficulty typing and minimized use of the left arm since the original in-service injury because it triggered pain and had more limited function.  Physical examination revealed decreased flexion and extension, both actively and passively, of the left wrist, and grip strength was 5-/5 on the left.  

In August 2012, the Veteran sought treatment for chronic discomfort of the left wrist.  She stated that she had placed the left wrist pain, which she had experienced since active service, "on the back burner" due to more pressing issues, as well as her perception that "that was just the way it was," and that nothing could be done for it.  Currently, she described constant aching in the left wrist, rated as moderate to severe and worsening.  She said that she compensates for the wrist pain by contorting and bending the wrist and elbow into certain positions, but that that had become less effective.  

On physical examination in August 2012, the left wrist was mildly swollen when compared to the right wrist, and there was mild diffuse tenderness.  The ulnar styloid process was minimally more prominent.  Much of the remainder of the examination dealt with the effects of the Veteran's compensation for wrist pain on her elbow and shoulder.  

VA treatment notes from November 2012 indicate that the Veteran reported swelling, decreased strength, and decreased range of motion in the left wrist since active service.  She stated she was unable to perform normal activities like cooking or writing for prolonged periods of time due to swelling and pain in the wrist.  On physical examination, muscle strength was 4 out of 5 for left thumb opposition and little finger abduction.  The remainder of the treatment note focuses on the elbow pain that the Veteran related to her wrist disability.  

The Veteran was afforded another VA examination in August 2013.  She stated that she used a wrist brace as needed during the day, and that when her left wrist swells, the Velcro straps of the brace rubbed against her arm.  She reported daily flare-ups.  Palmar flexion was to 50 degrees with pain at 50 degrees, and dorsiflexion (extension) was to 50 degrees with pain at 50 degrees.  Range of motion was the same after three repetitions.  In terms of functional loss of use of the wrist, the VA examiner noted less movement than normal, excess fatigability, and pain on movement.  Muscle strength was 4 out of 5 on wrist flexion and extension.  With regard to limitations on work, the VA examiner stated that the left wrist disability would result in pain with overuse (typing and writing).  

Based on the foregoing, the Board finds that Diagnostic Code 5003 does not allow for a higher initial disability rating.  Only one major joint (the left wrist) is involved, and there have been no incapacitating exacerbations, so a 10 percent disability rating is the maximum available disability rating available under Diagnostic Code 5003.  

Moreover, the Veteran's dorsiflexion (extension) and palmar flexion measurements do not even meet the criteria for the currently assigned 10 percent disability rating under Diagnostic Code 5215 (hence the 10 percent disability rating under Diagnostic Codes 5010/5003, which allow for a 10 percent rating when limitation of motion is noncompensable, as noted above).  Dorsiflexion, at worst, has been limited to 50 degrees, even with pain and after repetition.  Palmar flexion has also been no worse than 50 degrees, even with pain and after repetition.  The criteria for a 10 percent disability rating for limitation of motion of the major extremity under Diagnostic Code 5215 is either dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Further, 10 percent is the maximum available disability rating under Diagnostic Code 5215.  Therefore, Diagnostic Code 5215 does not allow for a higher initial disability rating for any part of the rating period on appeal.

In reaching its finding that the evidence does not demonstrate the criteria for an initial disability rating in excess of 10 percent for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of limitations on daily activities, as described above, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, the 2010 VA examiner noted no pain on range of motion testing, while the 2013 VA examiner noted pain at the end of range of motion, and both examiners noted no additional loss of motion after repetition.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 10 percent.  Indeed, as noted above, the range of motion measurements recorded throughout the rating period on appeal do not even meet the criteria for a compensable disability rating.  Therefore, even if the pain reported by the Veteran is taken into consideration, the range of motion measurements still do not meet the criteria for a higher disability rating.  In fact, it is important for the Veteran to understand that without taking into consideration her pain and the limitations on her daily activities, the current findings would not always meet the requirements of the current disability evaluation, let alone a higher evaluation, especially in light of the noncompensable loss of motion of the wrist.        

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and inability to use her wrist.  Therefore, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates an initial disability rating in excess of 10 percent.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for a higher initial disability rating.  The evidence does not demonstrate ankylosis of the left wrist, either favorable or unfavorable, at any time during the course of this appeal to warrant a higher rating under Diagnostic Code 5214.  See 38 U.S.C.A. § 4.71a.  Further, the evidence does not demonstrate ankylosis or limitation of motion of individual digits so as to warrant a higher disability rating under Diagnostic Codes 5216 to 5230.  Id.

While the Board understands the Veteran's central concern that she has a debilitating left wrist disability, it is important for the Veteran to understand that the current 10 percent disability evaluation indicates a significant impact on the Veteran's functional ability.  In other words, if she had no problems there would be no basis for the current 10 percent evaluation.  Such a disability evaluation assigned by VA recognizes the Veteran's painful motion and limitation on daily activities, indicating a 10 percent reduction in the Veteran's ability to function due to her left wrist disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation, specifically in light of the noncompensable dorsiflexion and palmar flexion measurements.

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial disability rating in excess of 10 percent for the left wrist disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left wrist disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's left wrist disability has manifested in arthritis, limitation of motion, including due to pain, and decreased grip strength.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.71a), and contemplate ratings based on limitation of motion (Diagnostic Code 5215, 38 C.F.R. § 4.71a), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left wrist to the rating schedule, the degree of disability of the left wrist throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  Although the Veteran has stated that she often has to wear a wrist brace at work, she has not indicated that she is unable to work due to her left wrist disability (nor does the evidence of record suggest this). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the left wrist disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Given the full grant of benefits sought on appeal with regard to the service connection claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to the service connection issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, because the current increased rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the left wrist disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the virtual claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements, including her testimony at the January 2014 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing her claim, including regarding specific evidence that may help substantiate her claim.  Moreover, neither the Veteran, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issue of rating the left wrist disability.  VA provided the Veteran with examinations in August 2010 and August 2013.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of an x-ray study.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral Achilles tendinitis is granted.  

An initial disability rating in excess of 10 percent for degenerative spurring of the left wrist is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


